DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a control unit configured to transmit first resource information, which indicates a radio resource available to another communication device among radio resources of which access rights are acquired by performing carrier sense, on an uplink or a sidelink” in claim 1; “a control unit configured to receive resource information which indicates, among radio resources of which access rights are acquired by a terminal device by performing carrier sense, a resource available to another communication device other than the terminal device from the terminal device and use the resource available to the another communication device for communication” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0228995 A1) hereinafter “Yang”, in view of Yu et al. (US 2019/0014595 A1) hereinafter “Yu”.
Regarding claim 1:
Yang discloses a terminal device (Fig. 3, 900, Fig. 4a/4b, First terminal device) comprising: a control unit (Fig. 3, 910) configured to transmit first resource information on an uplink or a sidelink (Fig. 4a/4b, Uplink information in First time length); and radio resources of which access rights are acquired by performing carrier sense (Fig. 4a/4b, Cat. 4 LBT).
Yang does not disclose the first resource information indicates a radio resource available to another communication device among the radio resources.
Yu teaches transmitting information indicating a radio resource available to another communication device among radio resources of which access rights are acquired by performing carrier sense (Para. [0138], [0143], configuration information of the current channel occupancy time window; Fig. 4, S401, S407, S408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature that the first resource information indicates a radio resource available to another communication device among the radio resources in order to enable the dynamic configuration of the first and second time lengths.  
Regarding claim 2:
Yang does not disclose the first resource information includes information indicating a radio resource of which an access right is acquired by the terminal device.
Yu teaches a network device transmits the configuration information includes information indicating a radio resource of which an access right is acquired by the network device (Para. [0137] and [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature that the first resource information includes information indicating a radio resource of which an access right is acquired by the terminal device in order to enable dynamic configuration of the first and second time lengths.
	Regarding claim 3:
Yang does not disclose the first resource information includes information indicating an interval from a time resource in which the first resource information is transmitted to a last time resource of a radio resource of which an access right is acquired by the terminal device.
Yu teaches the first resource information includes information indicating an interval from a time resource in which the first resource information is transmitted to a last time resource of a radio resource of which an access right is acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating an interval from a time resource in which the first resource information is transmitted to a last time resource of a radio resource of which an access right is acquired by the terminal device in order to enable dynamic configuration of the first and second time lengths.
	Regarding claim 4:
Yang does not disclose wherein the first resource information includes information indicating a last time resource of a radio resource of which an access right is acquired by the terminal device.
Yu teaches the first resource information includes information indicating a last time resource of a radio resource of which an access right is acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a last time resource of a radio resource of which an access right is acquired by the terminal device in order to enable dynamic configuration of the first and second time lengths.
Regarding claim 5:
Yang does not disclose the first resource information includes information indicating a first time resource of a radio resource of which an access right is acquired by the terminal device.
Yu teaches the first resource information includes information indicating a first time resource of a radio resource of which an access right is acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a first time resource of a radio resource of which an access right is acquired by the terminal device in order to enable dynamic configuration of the first and second time lengths.
	Regarding claim 6:
Yang does not disclose the first resource information includes information indicating a channel access priority class of a radio resource of which an access right is acquired by the terminal device.
Yu teaches information indicating a channel access priority class of a radio resource of which an access right is acquired by the terminal device (Para. [0147], first threshold, a maximum quantity of data packets allowed to be sent in the first time window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a channel access priority class of a radio resource of which an access right is acquired by the terminal device in order to prioritize transmission for terminal devices meeting a transmission condition.
	Regarding claim 7:
Yang does not disclose the first resource information includes information indicating a radio resource to be used by the terminal device among radio resources of which access rights are acquired by the terminal device.
Yu teaches the first resource information includes information indicating a radio resource to be used by the terminal device among radio resources of which access rights are acquired by the terminal device (Para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature the first resource information includes information indicating a radio resource to be used by the terminal device among radio resources of which access rights are acquired by the terminal device in order to enable dynamic configuration of the first and second time lengths.
Regarding claim 8:
Yang further discloses the control unit transmits the first resource information in a part of time resources used continuously (Fig. 4a/4b, First time length).
	Regarding claim 9:
Yang further discloses the control unit transmits the first resource information in all of time resources used continuously (Fig. 4a/4b, First time length).
	Regarding claim 10:
Yang further discloses the control unit transmits the first resource information by using a physical channel (Fig. 4a/4b, a uplink channel for uplink information) different from a physical channel used for data transmission (Fig. 4a/4b, a downlink channel for downlink data).
	Regarding claim 11:
Yang does not disclose the control unit transmits the first resource information by using a physical channel that is able to be commonly received by different operators (Para. [0072], using a uplink channel in an unlicensed frequency band, an unlicensed frequency band is able to be commonly received by different operators). 
Regarding claim 17:
Yang discloses a base station device (Fig. 3, 800, Fig. 4a/4b, Network device) comprising: a control unit (Fig. 3, 810) configured to use a resource available to another communication device other than a terminal device for communication (Fig. 4a/4b, First downlink control information and downlink data in second time length) among radio resources of which access rights are acquired by the terminal device (Fig. 4a/4b, First terminal device) by performing carrier sense (Fig. 4a/4b, Cat. 4 LBT).
Yang does not disclose the control unit configured to receive resource information which indicates the resource available to another communication device from the terminal.
Yu teaches receiving information indicating a resource available to another communication device among radio resources of which access rights are acquired by performing carrier sense (Para. [0138], [0143], configuration information of the current channel occupancy time window; Fig. 4, S401, S407, S408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature that the control unit configured to receive resource information which indicates the resource available to another communication device from the terminal in order to enable dynamic configuration of the first and second time lengths. 
Regarding claim 18:
Yang further discloses wherein the control unit transmits a signal on the basis of the resource information by using a radio resource available to the another communication device (Fig 4a/4b, First downlink control information and downlink data).
	Regarding claim 19:
Yang further discloses wherein the control unit transmits a grant message giving an instruction on transmission of a signal in a radio resource available to the another communication device to another terminal device other than the terminal device on the basis of the resource information (Para. [0042], first downlink control information).
Regrading claim 20:
Yang discloses a method performed by a processor (Fig. 3, 900, Fig. 4a/4b, First terminal device), comprising: transmitting first resource information on an uplink or a sidelink (Fig. 4a/4b, Uplink information in First time length), and radio resources of which access rights are acquired by performing carrier sense (Fig. 4a/4b, Cat. 4 LBT). 
Yang does not disclose the first resource information indicates a radio resource available to another communication device among the radio resources.
Yu teaches transmitting information indicating a radio resource available to another communication device among radio resources of which access rights are acquired by performing carrier sense (Para. [0138], [0143], configuration information of the current channel occupancy time window; Fig. 4, S401, S407, S408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Yu to include the feature that the first resource information indicates a radio resource available to another communication device among the radio resources in order to enable the dynamic configuration of the first and second time lengths. 

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO HUI A ZHU/Primary Examiner, Art Unit 2465